DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (WO 2011/025100 A1).
	Regarding claim 1, Bae et al. teach a light-emitting device (see at least figures 12-23), comprising:
a light-emitting element (220, 222);
a light guide member (230; see at least figures 12-23) surrounding the light-emitting element (220, 222);
a diffuser plate (235; see at least figure 23) located on the light-emitting element  (220) and on the light guide member (230), the diffuser plate (235) contacting the light-emitting element (220) and diffusing light emitted from the light-emitting element (220); and
a metal pattern (265, 232 ;see at least figures 12-23) located at an upper surface of the diffuser plate (235),
wherein a proportion of a region with no metal pattern on the upper surface of the diffuser plate increases as a distance from the light emitting element increases (see at least figures 18, 20 and 21 where proportion of region with no metal pattern increases as the distance from the light emitting element 220 increases).
Regarding claim 2, Bae et al. teach the light-emitting device according to claim 1, wherein the upper surface of the diffuser plate (see at least figures 12-23) has: a first region located directly above the light-emitting element (220), and a second region surrounding the first region, and
a proportion of a region with no metal pattern on the upper surface in the first region is less than a proportion of a region with no metal pattern on the upper surface in the second region (see at least figures 12-23).
Regarding claim 3, Bae et al. teach the light-emitting device according to claim 2, wherein the proportion of the region with no metal pattern on the upper surface in the first region is 0% (see at least figure 19).
Regarding claim 4, Bae et al. teach the light-emitting device according to claim 1, wherein the metal pattern includes a plurality of first metal portions that are separated from each other (see 265, 232 in at least figures 19-23).
Regarding claim 5, Bae et al. teach the light-emitting device according to claim 4, wherein one or more of the first metal portions have discal shapes (see shape of 232 in at least figure 21).
Regarding claim 6, Bae et al. teach the light-emitting device according to claim 1, wherein the metal pattern (232, 265) is formed as a continuous body, and has a plurality of openings (see at least figures 12-23). 
Regarding claim 7, Bae et al. teach the light-emitting device according to claim 1, wherein the metal pattern includes: a plurality of first metal portions that are separated from each other; and one second metal portion having a plurality of openings (see at least figures 21-23). 
Regarding claim 8, Bae et al. teach the light-emitting device according to claim 1, wherein the metal pattern includes at least one type of material selected from the group consisting of aluminum, copper, silver, and a silver alloy (see paragraph [145]_. 
Regarding claim 9, Bae et al. teach the light-emitting device according to claim 1, wherein the diffuser plate includes a phosphor (see at least [195]).
Regarding claim 10, Bae et al. teach the light-emitting device according to claim 1, wherein the diffuser plate includes: a first layer that contacts the light-emitting element and does not substantially include a phosphor; and a second layer that is located on the first layer and includes a phosphor (see at least figures 12-23). 
Regarding claim 11, Bae et al. teach the light-emitting device according to claim 10, wherein the diffuser plate (235) further includes a third layer located on the second layer, and the third layer does not substantially include a phosphor, or has a phosphor concentration less than a phosphor concentration in the second layer (see at least figures 12-23). 
Regarding claim 12, Bae et al. teach the light-emitting device according to claim 1, wherein a portion of the light-emitting element (220, 222) is located inside the diffuser plate.
Regarding claim 13, Bae et al. teach the light-emitting device according to claim 1, wherein the light-emitting element includes a light-shielding layer (260) contacting the diffuser plate (see at least figure 23). 
Regarding claim 14, Bae et al. teach the light-emitting device according to claim 12, wherein the light-emitting element (220, 222) includes a light-shielding layer contacting the diffuser plate (see at least figure 23). 
Regarding claim 15, Bae et al. teach the light-emitting device according to claim 1, wherein the light guide member includes: a reflecting portion (210) including an upper surface, the upper surface being inclined toward the diffuser plate (see at least figures 12-23) as a distance from the light-emitting element increases; and a light-transmitting portion (see at least figure 12-23) that is located on the reflecting portion and contacts a lateral surface of the light-emitting element (220). 
Regarding claim 16, Bae et al. teach the light-emitting device according to claim 12, wherein the light guide member includes: a reflecting portion (210) including an upper surface, the upper surface being inclined toward the diffuser plate (see at least figure 12-23) as a distance from the light-emitting element (220) increases; and a light-transmitting portion that is located on the reflecting portion and contacts a lateral surface of the light-emitting element (see at least figure 23). 
Regarding claim 17, Bae et al. teach the light-emitting device according to claim 13, wherein the light guide member (see at least figure 23) includes: a reflecting portion (210; see at least figure 23) including an upper surface, the upper surface being inclined toward the diffuser plate as a distance from the light-emitting element increases (see at least figures 12-23); and a light-transmitting portion that is located on the reflecting portion and contacts a lateral surface of the light-emitting element (220; see at least figures 12-23).
Regarding claim 18, Bae et al. teach the light-emitting device according to claim 14, wherein the fight guide member (see at least figure 23) includes: a reflecting portion (210; see at least figure 23) including an upper surface, the upper surface being inclined toward the diffuser plate as a distance from the light-emitting element increases (see at least figure 12-23); and a light-transmitting portion that is located on the reflecting portion and contacts a lateral surface of the light-emitting element (220; see at least figure 12-23).
Regarding claim 19, Bae et al. teach the light-emitting device according to claim 1, wherein the light guide member (see at least figure 12-23) includes a light-reflecting layer (210) located below the light-emitting element (220, 222).
Regarding claim 20, Bae et al. teach the light-emitting device according to claim 18, wherein the light guide member (see at least figure 12-23) includes a light-reflecting layer (210) located below the light-emitting element (220, 222).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/Examiner, Art Unit 2875         

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875